869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MARTIN, Plaintiff-Appellant,v.Jim GERRY;  Lucinda A. Boyd, Defendants-Appellees.
No. 88-1730.
United States Court of Appeals, Sixth Circuit.
Feb. 1, 1989.

Before MERRITT and MILBURN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Martin, a pro se Michigan prisoner, appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Martin claimed that two prison guards violated his constitutional right to access to the prison law library when they refused him extra time to complete his legal research.  The district court denied Martin's motion to amend and granted the defendants' summary judgment concluding that the denial of access to the library did not constitute a denial of access to the courts.


3
Upon consideration, we conclude that Martin's motion to amend the complaint was properly denied to avoid unnecessary delay and prejudice to the defendants.   Cf. Neighborhood Development Corp. v. Advisory Council on Historic Preservation, 632 F.2d 21, 23 (6th Cir.1980) (per curiam).  Furthermore, the district court correctly construed this action as a denial of access to the courts claim;  hence, the action was properly dismissed because Martin failed to establish that the lack of access to the prison library deprived him of his constitutional right of access to the courts.   See Childs v. Pellegrin, 822 F.2d 1382, 1385 (6th Cir.1987);  Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.1985).


4
Accordingly, the judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.